Exhibit 10.3

 

EXECUTION VERSION

 

 

 

WARRANT AGREEMENT

 

between

 

HALCÓN RESOURCES CORPORATION,

 

AS ISSUER

 

and

 

U.S. BANK NATIONAL ASSOCIATION,

 

AS WARRANT AGENT

 

September 9, 2016

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

CERTAIN DEFINED TERMS

1

 

 

 

SECTION 2.

APPOINTMENT OF WARRANT AGENT

3

 

 

 

SECTION 3.

ISSUANCE OF WARRANTS; FORM, EXECUTION AND DELIVERY

3

 

 

 

SECTION 4.

TRANSFER OR EXCHANGE

5

 

 

 

SECTION 5.

DURATION AND EXERCISE OF WARRANTS

8

 

 

 

SECTION 6.

ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF SHARES PURCHASABLE OR NUMBER OF
WARRANTS

12

 

 

 

SECTION 7.

CANCELLATION OF WARRANTS

14

 

 

 

SECTION 8.

MUTILATED OR MISSING WARRANT CERTIFICATES

15

 

 

 

SECTION 9.

MERGER, CONSOLIDATION, ETC.

15

 

 

 

SECTION 10.

RESERVATION OF SHARES; CERTAIN ACTIONS

15

 

 

 

SECTION 11.

NOTIFICATION OF CERTAIN EVENTS; CORPORATE ACTION

16

 

 

 

SECTION 12.

WARRANT AGENT

17

 

 

 

SECTION 13.

SEVERABILITY

21

 

 

 

SECTION 14.

WARRANTHOLDER NOT DEEMED A STOCKHOLDER

22

 

 

 

SECTION 15.

NOTICES TO COMPANY AND WARRANT AGENT

22

 

 

 

SECTION 16.

SUPPLEMENTS AND AMENDMENTS

23

 

 

 

SECTION 17.

TERMINATION

23

 

 

 

SECTION 18.

GOVERNING LAW AND CONSENT TO FORUM

23

 

 

 

SECTION 19.

WAIVER OF JURY TRIAL

23

 

 

 

SECTION 20.

BENEFITS OF THIS AGREEMENT

23

 

 

 

SECTION 21.

COUNTERPARTS

24

 

 

 

SECTION 22.

HEADINGS

24

 

 

 

EXHIBIT A

FORM OF WARRANT CERTIFICATE

 

EXHIBIT B

FORM OF ASSIGNMENT

 

 

i

--------------------------------------------------------------------------------


 

This WARRANT AGREEMENT (this “Agreement”) is dated as of September 9, 2016,
between Halcón Resources Corporation, a Delaware corporation, as issuer (the
“Company”), and U.S. Bank National Association, as warrant agent (the “Warrant
Agent”).

 

W I T N E S S E T H

 

WHEREAS, in connection with the financial restructuring of the Company and
certain of its subsidiaries (collectively, the “Debtors”) pursuant to the
Debtors’ Joint Prepackaged Plan of Reorganization (the “Plan”) under chapter 11
of title 11 of the United States Code, 11 U.S.C. §§101 et. seq., the Company has
agreed to issue warrants (the “Warrants”) which, in the aggregate, are
exercisable to purchase up to 4,736,842 shares (“Shares”) of the Company’s
common stock, par value $0.0001 per share, subject to adjustment as provided
herein (the “Common Stock”);

 

WHEREAS, the Company desires the Warrant Agent to act on behalf of the Company,
and the Warrant Agent is willing to so act, in connection with the issuance,
registration, transfer, exchange, replacement, exercise and cancellation of the
Warrants;

 

WHEREAS, the Warrant Agent, at the request of the Company, has agreed to act as
the agent of the Company in connection with the issuance, registration,
transfer, exchange, replacement, exercise, and cancellation of the Warrants as
provided herein;

 

WHEREAS, the Company desires to enter into this Agreement to set forth the terms
and conditions of the Warrants and the rights of the holders thereof.

 

NOW, THEREFORE, in consideration of the premises and mutual agreements herein
set forth, the parties hereto agree as follows:

 

SECTION 1.             Certain Defined Terms.  Whenever used in this Agreement,
the following words and phrases, unless the context otherwise requires, shall
have the meanings specified in this Section.

 

“Agreement” has the meaning specified in the preamble hereof.

 

“Appropriate Officers” has the meaning specified in Section 3(c) hereof.

 

“Business Day” means any date other than a Saturday or a Sunday or a day on
which commercial banking institutions in New York City, New York are authorized
or required by law to be closed; provided that, in determining the period within
which certificates or Warrants are to be issued and delivered at a time when
shares of Common Stock (or Other Securities) are listed or admitted to trading
on any national securities exchange or in the over-the-counter market and in
determining Market Price of any securities listed or admitted to trading on any
national securities exchange or in the over-the-counter market, “Business Day”
shall mean any day when the principal exchange on which such securities are then
listed or admitted to trading is open for trading or, if such securities are
traded in the over-the counter market in the United States, such market is open
for trading.

 

“Cashless Exercise” has the meaning specified in Section 5(c)(ii) hereof.

 

--------------------------------------------------------------------------------


 

“Common Stock” has the meaning specified in the recitals hereof.

 

“Depository” has the meaning specified in Section 3(b) hereof.

 

“Effective Date” has the meaning specified in the Plan.

 

“Exercise Price” means the initial Exercise Price for the Warrants as set forth
in Section 5(b) hereof, as it may be adjusted from time to time as provided
herein.

 

“Expiration Date” has the meaning specified in Section 5(a) hereof.

 

“Ex-Date” means, when used with respect to any issuance of or distribution in
respect of the Common Stock or any Other Securities, the first date on which the
Common Stock or such Other Securities trade without the right to receive such
issuance or distribution.

 

“Global Warrant Certificate” has the meaning specified in Section 3(b) hereof.

 

“Holder” means the beneficial holder or beneficial holders of Warrant
Certificates.

 

“Individual Warrant Certificate” has the meaning specified in
Section 3(b) hereof.

 

“Market Price” means with respect to Common Stock or any Other Security the
arithmetic average of the VWAP of a share or single unit of such securities for
the last five trading days on which such security traded (or such lesser number
of trading days as such security has been listed, quoted or traded) immediately
preceding the date of measurement, or, if the security is not listed or quoted
on the New York Stock Exchange, NASDAQ Stock Market or a U.S. national or
regional securities exchange, the average of the reported closing bid and asked
prices of such security on such dates in the over-the-counter market or a
comparable system as shown by a system of automated dissemination of quotations
of securities prices then in common use comparable to the National Association
of Securities Dealers, Inc. Automated Quotations System; provided, however, that
if there is otherwise no established trading market for such security, then
“Market Price” means the value of such Common Stock or Other Security as
determined reasonably and in good faith by the Board of Directors of the
Company.

 

“Other Securities” or “Other Security” means any stock (other than Common Stock)
and other securities of the Company or any other Person that the Holders of the
Warrants at any time shall be entitled to receive or shall have received, upon
the exercise of the Warrants, in lieu of or in addition to Common Stock, or that
at any time shall be issuable or shall have been issued in exchange for or in
replacement of Common Stock or Other Securities.

 

“Person” means any individual, corporation, limited liability company,
partnership, firm, joint venture, association, joint-stock company, trust or
other entity.

 

“Plan” has the meaning specified in the recitals hereof.

 

“Settlement Date” means the date that is three Business Days after a Warrant
Exercise Notice is delivered.

 

2

--------------------------------------------------------------------------------


 

“Shares” has the meaning specified in the recitals hereof.

 

“VWAP” means for any trading day, the price for securities (including Common
Stock) determined by the daily volume weighted average price per unit of
securities for such trading day on the New York Stock Exchange or NASDAQ Stock
Market, as the case may be, in each case, for the regular trading session
(including any extensions thereof, without regard to pre-open or after hours
trading outside of such regular trading session), or if such securities are not
listed or quoted on the New York Stock Exchange or NASDAQ Stock Market, as
reported by the principal U.S. national or regional securities exchange on which
such securities are then listed or quoted, whichever is applicable, as published
by Bloomberg at 4:15 P.M., New York City time (or 15 minutes following the end
of any extension of the regular trading session), on such trading day.

 

“Warrant Agent” has the meaning specified in the preamble hereof and shall
include any successor Warrant Agent hereunder.

 

“Warrant Agent Office” has the meaning specified in Section 4(g)(iv) hereof.

 

“Warrant Certificate” has the meaning specified in Section 3(b) hereof.

 

“Warrant Exercise Notice” has the meaning specified Section 5(c)(i) hereof.

 

“Warrant Register” has the meaning specified in Section 3(d) hereof.

 

“Warrants” has the meaning specified in the recitals hereof.

 

“Warrant Shares” has the meaning specified in Section 3(a) hereof.

 

SECTION 2.             Appointment of Warrant Agent.  The Company hereby
appoints the Warrant Agent to act as agent for the Company in accordance with
the instructions set forth in this Agreement, and the Warrant Agent hereby
accepts such appointment, upon the terms and conditions hereinafter set forth.

 

SECTION 3.             Issuance of Warrants; Form, Execution and Delivery.

 

(a)           Issuance of Warrants.  On the Effective Date or a date that is as
soon as reasonably practicable after the Effective Date, the Warrants will be
issued by the Company in the amounts and to the recipients specified in the
Plan.  Such Warrants shall be, upon issuance, duly authorized and validly
issued. In accordance with Section 4 hereof and the Plan, the Company will cause
to be issued to the Depository, one or more Global Warrant Certificates
evidencing the Warrants not evidenced by Individual Warrant Certificates.  In
accordance with Section 4 hereof and the Plan, the Company will cause to be
issued to the applicable registered Holders, one or more Individual Warrant
Certificates evidencing such Warrants.  Each Warrant evidenced by a Global
Warrant Certificate or Individual Warrant Certificate entitles the Holder, upon
proper exercise and payment of the Exercise Price, to receive from the Company,
as adjusted as provided herein, one share of Common Stock at the Exercise Price
per share specified therein.  The shares of Common Stock (as provided pursuant
to Section 6 hereof) or Other Securities deliverable upon proper exercise of the
Warrants are referred to herein as the

 

3

--------------------------------------------------------------------------------


 

“Warrant Shares”.  The maximum number of Warrant Shares shall be 4,736,842
shares, as such amount may be adjusted from time to time pursuant to this
Agreement.  The Company shall promptly notify the Warrant Agent in writing upon
the occurrence of the Effective Date and, if such notification is given orally,
the Company shall confirm the same in writing on or prior to the Business Day
next following.  Until such notice is received by the Warrant Agent, the Warrant
Agent may presume conclusively for all purposes that the Effective Date has not
occurred.

 

(b)           Form of Warrant.  Subject to Section 4 of this Agreement, the
Warrants shall be issued (i) in the form of one or more global certificates (the
“Global Warrant Certificates”)in substantially the form of Exhibit A-1 attached
hereto with the form of assignment to be printed on the reverse thereof, in
substantially the form set forth in Exhibit B-1 attached hereto and/or (ii) in
certificated form in the form of one or more individual certificates (the
“Individual Warrant Certificates”) in substantially the form of Exhibit A-2
attached hereto with the form of assignment to be printed on the reverse
thereof, in substantially the form set forth in Exhibit B-2 attached hereto,
respectively.  The Global Warrant Certificates and Individual Warrant
Certificates (collectively, the “Warrant Certificates”) may bear such
appropriate insertions, omissions, substitutions and other variations as are
required or permitted by this Agreement, and may have such letters, numbers or
other marks of identification and such legends or endorsements placed thereon as
may be required to comply with the rules and regulations of The Depository Trust
Company (the “Depository”) in the case of the Global Warrant Certificates, any
law or with any rules made pursuant thereto or with any rules of any securities
exchange or as may be determined, consistently herewith, by the Appropriate
Officers executing such Warrant Certificates, as evidenced by their execution of
the Warrant Certificates, which shall be reasonably acceptable to the Warrant
Agent.  The Global Warrant Certificates shall be deposited on or after the date
hereof with or on behalf of the Depository and registered in the name of Cede &
Co., as the Depository’s nominee and their respective successors.  Each Warrant
Certificate shall represent such number of the outstanding Warrants as specified
therein, and each shall provide that it shall represent the aggregate amount of
outstanding Warrants from time to time endorsed thereon and that the aggregate
amount of outstanding Warrants represented thereby may from time to time be
reduced or increased, as appropriate, in accordance with the terms of this
Agreement.

 

(c)           Execution of Warrants.  Warrant Certificates shall be signed on
behalf of the Company by its Chairman of the Board, its Chief Executive Officer,
Chief Financial Officer, Treasurer or any Executive Vice President (each, an
“Appropriate Officer”), and by the Secretary or any Assistant Secretary.  Each
such signature upon the Warrant Certificates may be in the form of a facsimile
or electronic signature of any such Appropriate Officer, Secretary or Assistant
Secretary and may be imprinted or otherwise reproduced on the Warrant
Certificates and for that purpose the Company may adopt and use the facsimile or
electronic signature of any Appropriate Officer, the Secretary or any Assistant
Secretary who shall have been an Appropriate Officer, the Secretary, or an
Assistant Secretary at the time of entering into this Agreement or issuing such
Warrant Certificate.  If any Appropriate Officer, the Secretary or any Assistant
Secretary who shall have signed any of the Warrant Certificates shall cease to
be such Appropriate Officer, the Secretary or an Assistant Secretary before the
Warrant Certificates so signed shall have been countersigned by the Warrant
Agent or disposed of by the Company, such Warrant Certificates nevertheless may
be countersigned and delivered or disposed of as though

 

4

--------------------------------------------------------------------------------


 

such Appropriate Officer, Secretary or Assistant Secretary had not ceased to be
such Appropriate Officer, Secretary or Assistant Secretary of the Company, and
any Warrant Certificate may be signed on behalf of the Company by any person
who, at the actual date of the execution of such Warrant Certificate, shall be a
proper Appropriate Officer, Secretary or Assistant Secretary of the Company,
although at the date of the execution of this Agreement any such person was not
such Appropriate Officer, Secretary or Assistant Secretary.  Warrant
Certificates shall be dated the date of countersignature by the Warrant Agent
and shall represent one or more whole Warrants.

 

(d)           Countersignature.  Upon receipt of a written order of the Company
and Warrant Certificates duly executed on behalf of the Company, the Warrant
Agent, on behalf of the Company, shall countersign one or more Warrant
Certificates evidencing the Warrants and shall deliver such Warrant Certificates
to or upon the written order of the Company.  Such written order of the Company
shall specifically state the number of Warrants that are to be issued as a
Warrant Certificate.  Each Warrant shall be, and shall remain, subject to the
provisions of this Agreement until such time as all of the Warrants evidenced
thereby shall have been duly exercised or shall have expired or been canceled in
accordance with the terms hereof.  Each Holder of Warrants shall be bound by all
of the terms and provisions of this Agreement (a copy of which is available on
request to the Secretary of the Company) and any amendments thereto as fully and
effectively as if such Holder had signed the same.  No Warrant Certificate shall
be valid for any purpose, and no Warrant evidenced thereby shall be exercisable,
until such Warrant Certificate has been countersigned by the manual, facsimile
or electronic signature of the Warrant Agent.  Such signature by the Warrant
Agent upon any Warrant Certificate executed by the Company shall be conclusive
evidence that such Warrant Certificate so countersigned has been duly issued
hereunder.  The Warrant Agent shall keep, at an office designated for such
purpose, books (the “Warrant Register”) in which, subject to such reasonable
regulations as it may prescribe, it shall register any Warrant Certificates and
exchanges and transfers of outstanding Warrants in accordance with the
procedures set forth in Section 4 of this Agreement, all in form satisfactory to
the Company and the Warrant Agent.  The Company may require payment of a sum
sufficient to cover any stamp or other tax or other governmental charge that may
be imposed on the Holder of the Warrant in connection with any such exchange or
registration of transfer.  The Warrant Agent shall have no obligation to effect
an exchange or register a transfer unless and until any payments required by the
immediately preceding sentence have been made. Prior to due presentment for
registration of transfer or exchange of any Warrant in accordance with the
procedures set forth in this Agreement, the Warrant Agent and the Company may
deem and treat the person in whose name any Warrant is registered as the
absolute owner of such Warrant (notwithstanding any notation of ownership or
other writing made in a Warrant Certificate by anyone), for the purpose of any
exercise thereof, any distribution to the Holder of the Warrant thereof and for
all other purposes, and neither the Warrant Agent nor the Company shall be
affected by notice to the contrary.

 

SECTION 4.             Transfer or Exchange.

 

(a)           Transfer and Exchange of Global Warrant Certificates or Beneficial
Interests Therein.  The transfer and exchange of Global Warrant Certificates or
beneficial interests therein shall be effected through the Depository, in
accordance with this Agreement and the procedures of the Depository therefor.

 

5

--------------------------------------------------------------------------------


 

(b)           Exchange of a Beneficial Interest in a Global Warrant Certificate
for an Individual Warrant Certificate.

 

(i)            Any Holder of a beneficial interest in any whole number of
Warrants represented by a Global Warrant Certificate may, upon request, exchange
such beneficial interest for a Warrant represented by an Individual Warrant
Certificate. Upon receipt by the Warrant Agent from the Depositary or its
nominee of written instructions or such other form of instructions as is
customary for the Depositary on behalf of any Person having a beneficial
interest in a Global Warrant Certificate, and all other necessary information,
the Warrant Agent shall cause, in accordance with the standing instructions and
procedures existing between the Depositary and the Warrant Agent, the number of
Warrants represented by the Global Warrant Certificate to be reduced by the
number of Warrants to be represented by an Individual Warrant Certificate to be
issued in exchange for the beneficial interest of such Person in the Global
Warrant Certificate and, following such reduction, (x) the Company shall issue
and the Warrant Agent shall either manually or by facsimile countersign an
Individual Warrant Certificate representing the appropriate number of Warrants
and (y) the Warrant Agent shall deliver such Individual Warrant Certificate to
the registered Holder thereof.

 

(ii)           Warrants represented by an Individual Warrant Certificate issued
in exchange for a beneficial interest in a Global Warrant Certificate pursuant
to this Section 4(b) shall be issued in such names as the Depositary, pursuant
to instructions from its direct or indirect participants or otherwise, shall
instruct the Warrant Agent; provided, that such name shall not be that of a
Person to whom the Holder would not have been permitted to sell or otherwise
transfer Warrants pursuant to Section 4(g) if such exchange was a transfer of
Warrants. The Warrant Agent shall deliver Individual Warrant Certificates
evidencing such issuance to the Persons in whose names such Individual Warrant
Certificates are so issued.

 

(c)           Transfer and Exchange of Individual Warrant Certificates.  When
the registered Holder of an Individual Warrant Certificate has presented to the
Warrant Agent a written request:

 

(i)            to register the transfer of any Individual Warrant Certificate;
or

 

(ii)           to exchange any Individual Warrant Certificate for an Individual
Warrant Certificate representing an equal number of Warrants of other authorized
denominations,

 

the Warrant Agent shall register the transfer or make the exchange as requested
if (x) its customary requirements for such transactions are met and (y) such
transfer or exchange otherwise satisfies the provisions of this Agreement
(including, without limitation, Section 4(g)); provided, however, that the
Warrant Agent has received a written instruction of transfer or exchange, as
applicable, in form satisfactory to the Warrant Agent, properly completed and
duly executed by the Holder thereof or by his attorney, duly authorized in
writing. A party requesting transfer of Warrants must provide any evidence of
authority that may be required by the Warrant Agent, including but not limited
to, a signature guarantee from an eligible guarantor institution participating
in a signature guarantee program approved by the Securities Transfer
Association.

 

6

--------------------------------------------------------------------------------


 

(d)           Restrictions on Transfer and Exchange of Individual Warrant
Certificates for a Beneficial Interest in a Global Warrant Certificate.  An
Individual Warrant Certificate may not be exchanged for a beneficial interest in
a Global Warrant Certificate except upon satisfaction of the requirements set
forth below. Upon receipt by the Warrant Agent of appropriate instruments of
transfer with respect to an Individual Warrant Certificate, in form satisfactory
to the Warrant Agent, together with written instructions directing the Warrant
Agent to make, or to direct the Depositary to make, an endorsement on the Global
Warrant Certificate to reflect an increase in the number of Warrants represented
by the Global Warrant Certificate equal to the number of Warrants represented by
such Individual Warrant Certificate, and all other necessary information, then
the Warrant Agent shall cancel such Individual Warrant Certificate on the
Warrant Register and cause, or direct the Depositary to cause, in accordance
with the standing instructions and procedures existing between the Depositary
and the Warrant Agent, the number of Warrants represented by the Global Warrant
Certificate to be increased accordingly. If no Global Warrant Certificates are
then outstanding, the Company shall issue and the Warrant Agent shall either
manually or by facsimile countersign a new Global Warrant Certificate
representing the appropriate number of Warrants.

 

(e)           Restrictions on Transfer and Exchange of Global Warrant
Certificates.  Notwithstanding any other provisions of this Agreement (other
than the provision set forth in Section 4(f)), a Global Warrant Certificate may
not be transferred as a whole except by the Depository to a nominee of the
Depository or by a nominee of the Depository to the Depository or another
nominee of the Depository or by the Depository or any such nominee to a
successor Depository or a nominee of such successor Depository.

 

(f)            Cancellation of Warrant Certificate.  At such time as all
beneficial interests in Warrant Certificates have been exchanged for Common
Stock in accordance herewith, redeemed, repurchased or cancelled, all Warrant
Certificates shall be returned to, or cancelled and retained pursuant to
applicable law by, the Warrant Agent, upon written instructions from the Company
reasonably satisfactory to the Warrant Agent.

 

(g)           Obligations with Respect to Transfers and Exchanges of Warrants.

 

(i)            To permit registrations of transfers and exchanges, the Company
shall execute and the Warrant Agent is hereby authorized to countersign, in
accordance with the provisions of this Section 4, Warrant Certificates, as
required pursuant to the provisions of this Section 4 and for the purpose of any
distribution of additional Warrant Certificates contemplated by Section 6
hereof.

 

(ii)           All Warrant Certificates issued upon any registration of transfer
or exchange shall be the valid obligations of the Company, entitled to the same
benefits under this Agreement as the Warrant Certificates surrendered upon such
registration of transfer or exchange.

 

(iii)          So long as the Depository, or its nominee, is the registered
owner of a Global Warrant Certificate, the Depository or such nominee, as the
case may be, will be considered the sole owner or Holder of the Warrants
represented by such Global Warrant Certificate for all purposes under this
Agreement, including, without limitation, for the purposes

 

7

--------------------------------------------------------------------------------


 

of (a) giving notices with respect to such Warrants and (b) registering
transfers with respect to such Warrants. Neither the Company nor the Warrant
Agent, in its capacity as registrar for such Warrants, will have any
responsibility or liability for any aspect of the records relating to beneficial
interests in a Global Warrant Certificate or for maintaining, supervising or
reviewing any records relating to such beneficial interests.

 

(iv)          The Warrant Agent shall, upon receipt of all information required
to be delivered hereunder, from time to time register the transfer of any
outstanding Warrants in the Warrant Register, upon surrender of Warrant
Certificates, representing such Warrants at the Warrant Agent Office referred to
in Section 14 hereof (the “Warrant Agent Office”), duly endorsed, and
accompanied by a completed form of assignment substantially in the form attached
as Exhibit B-1 or B-2, as applicable, hereto duly signed by the Holder thereof
or by the duly appointed legal representative thereof or by his attorney, duly
authorized in writing, such signature to be guaranteed by a participant in a
Medallion Signature Guarantee Program at a guarantee level acceptable to the
Warrant Agent.  Upon any such registration of transfer, a new Warrant
Certificate shall be issued to the transferee.

 

(v)           The Warrant Agent shall not undertake the duties and obligations
of a stock transfer agent under this Agreement, or otherwise, including, without
limitation, the duty to receive, issue or transfer Shares of the Company’s
Common Stock.

 

SECTION 5.             Duration and Exercise of Warrants.

 

(a)           Expiration Date.  The Warrants shall expire on September 9, 2020,
at 5:00 p.m., New York City time, which is the fourth (4th) anniversary of the
Effective Date of the Plan (the “Expiration Date”).  After 5:00 p.m. New York
City time on the Expiration Date, the Warrants will become void and of no value,
and all rights thereunder and all rights in respect thereof under this Agreement
shall cease as of such time.

 

(b)           Exercise Price.  On the Effective Date, the Exercise Price for the
Warrants shall be $14.04 per Share (subject to adjustment pursuant to Section 6
hereof).

 

(c)           Manner of Exercise.

 

(i)            Cash Payment. Subject to the provisions of this Agreement,
including the adjustments contained in Section 6, each Warrant evidenced by the
Warrant Certificate shall entitle the Holder thereof to purchase from the
Company (and the Company shall issue and sell to such Holder) one fully paid and
nonassessable Share at a price equal to the Exercise Price.  All or any of the
Warrants represented by a Warrant Certificate may be exercised by the registered
Holder thereof during normal business hours on any Business Day, by delivering
(A) written notice of such election (“Warrant Exercise Notice”) to exercise the
Warrants to the Company and the Warrant Agent at the addresses set forth in
Section 14 hereof no later than 5:00 p.m., New York City time, on the Expiration
Date, which Warrant Exercise Notice shall be substantially in the form set forth
in Exhibit A-1 in the case of Warrants represented by a Global Warrant
Certificate and Exhibit A-2 in the case of Warrants represented by Individual
Warrant Certificates; and (B) by no later than 5:00 p.m., New York City time, on
the Business Day immediately prior to the Settlement Date, such Warrants to the
Warrant Agent (by book-entry

 

8

--------------------------------------------------------------------------------


 

transfer through the facilities of the Depository, if such Warrants are
represented by a Global Warrant Certificate). Such Warrant Certificate and the
documents referred to in clauses (A) and (B) of the immediately preceding
sentence shall be accompanied by payment in full in respect of each Warrant that
is exercised, which shall be made by certified or official bank or bank
cashier’s check payable to the order of the Company, or by wire transfer to the
Warrant Agent of the Exercise Amount in immediately available funds.  Such
payment shall be in an amount equal to the product of the number of shares of
Common Stock designated in such Warrant Exercise Notice multiplied by the
Exercise Price for the Warrants being exercised, in each case as adjusted
herein.  Upon such surrender and payment, such Holder shall thereupon be
entitled to receive the number of duly authorized, validly issued, fully paid
and nonassessable Shares (or Other Securities) determined as provided in
Section 3, and as and if adjusted pursuant to Section 6.

 

(ii)           Cashless Exercise.  Provided the Common Stock is then listed or
admitted for trading on a national securities exchange or an over-the-counter
market or comparable system, and subject to the provisions of this Agreement,
the holder shall have the right, in lieu of paying the Exercise Price in cash,
to instruct the Company to reduce the number of shares of Common Stock issuable
pursuant to the exercise of the Warrants (the “Cashless Exercise”) in accordance
with the following formula:

 

N =  P  ÷ M

 

where:

 

N   =    the number of shares of Common Stock to be subtracted from the
aggregate number of shares of Common Stock issuable upon exercise of the
Warrants;

 

P   =   the aggregate Exercise Price which would otherwise be payable in cash
for all of the shares of Common Stock for which the Warrants are being
exercised; and

 

M   =    the Market Price of a share of Common Stock determined as of the
Business Day immediately preceding the day the Warrant Exercise Notice is
delivered to the Warrant Agent.

 

If the Exercise Price exceeds the Market Price at the time of exercise, then no
shares of Common Stock will be issuable via the Cashless Exercise.

 

(d)           The number of shares of Common Stock to be issued on such exercise
will be determined by the Company (with written notice thereof to the Warrant
Agent) using the formula set forth in Section 5(c).  The Warrant Agent shall
have no duty or obligation to investigate or confirm whether the Company’s
determination of the number of shares of Common Stock to be issued on such
exercise is accurate or correct, nor shall the Warrant Agent have any duty or
obligation to take any action with regard to such warrant exercise prior to
being notified by the Company of the relevant number of shares of Common Stock
to be issued.

 

9

--------------------------------------------------------------------------------


 

(e)           Each Warrant not exercised pursuant to this Agreement on or prior
to the Expiration Date shall become void and all rights thereunder and all
rights in respect thereof under this Agreement shall cease as of 5:00 p.m., New
York City time, on the Expiration Date.

 

(f)            Any exercise of a Warrant pursuant to the terms of this Agreement
shall be irrevocable and shall constitute a binding agreement between the Holder
and the Company, enforceable in accordance with its terms.

 

(g)           The Warrant Agent shall:

 

(i)            examine all Warrant Exercise Notices and all other documents
delivered to it by or on behalf of Holders as contemplated hereunder to
ascertain whether, on their face, such Warrant Exercise Notices and any such
other documents have been executed and completed in accordance with their terms;

 

(ii)           endeavor to inform the Company of and cooperate with and assist
the Company in resolving any reconciliation problems between the Warrant
Exercise Notices received and delivery of Warrants to the Warrant Agent’s
account;

 

(iii)          advise the Company, no later than five Business Days after
receipt of a Warrant Exercise Notice, of (x) the receipt of such Warrant
Exercise Notice and the number of Warrants exercised in accordance with the
terms and conditions of this Agreement, (y) the instructions with respect to
delivery of the Shares deliverable upon such exercise, subject to the timely
receipt from the Depository of the necessary information, and (z) such other
information as the Company shall reasonably require;

 

(iv)          if requested by the Company and provided with the Common Stock and
all other necessary information by or on behalf of the Company for delivery to
the Depository, liaise with the Depository and effect such delivery to the
relevant accounts at the Depository in accordance with its requirements; and

 

(v)           as soon as practicable, pay to the Company all funds received by
the Warrant Agent in payment of the aggregate Exercise Price.

 

(h)           All questions as to the validity, form and sufficiency (including
time of receipt) of a Warrant exercise shall be determined by the Company in its
sole discretion in good faith, which determination shall be final and binding. 
The Warrant Agent shall incur no liability for or in respect of and, except to
the extent such liability arises from the Warrant Agent’s gross negligence,
willful misconduct or bad faith (each as determined by a final, non-appealable
judgment of a court of competent jurisdiction), shall be indemnified and held
harmless by the Company for acting or refraining from acting upon, or as a
result of such determination by, the Company.  The Company reserves the right to
reject any and all Warrant Exercise Notices not in proper form or for which any
corresponding agreement by the Company to exchange would, in the opinion of the
Company, be unlawful as determined in good faith.  Such determination by the
Company shall be final and binding on the Holders absent manifest error. 
Moreover, the Company reserves the absolute right to waive any of the conditions
to the exercise of Warrants or defects in Warrant Exercise Notices with regard
to any particular exercise of Warrants.  Neither the Company nor the Warrant
Agent shall be under any duty to give notice to the

 

10

--------------------------------------------------------------------------------


 

Holders of any irregularities in any exercise of Warrants, nor shall they incur
any liability for the failure to give such notice.

 

(i)            As soon as reasonably practicable after the exercise of any
Warrant (and in any event not later than 10 Business Days thereafter), the
Company shall issue, or otherwise deliver, in authorized denominations to or
upon the order of the Holder, either: (A) if such Holder holds the Warrants
being exercised through the Depository’s book-entry transfer facilities, by
same-day or next-day credit to the Depository for the account of such Holder or
for the account of a participant in the Depository the number of Shares to which
such Holder is entitled, in each case registered in such name and delivered to
such account as directed in the Warrant Exercise Notice by such Holder or by the
direct participant in the Depository through which such Holder is acting; or
(B) if such holder holds the Warrants being exercised in the form of Individual
Warrant Certificates, a book-entry interest in the Warrant Shares on the books
of the Company’s transfer agent or, at the Company’s option, by delivery to the
address designated by such Holder in its Warrant Exercise Notice of a physical
certificate or certificates representing the number of Warrant Shares to which
such Holder is entitled, in fully registered form, registered in such name or
names as may be directed by such holder. Such Warrant Shares shall be deemed to
have been issued and any person so designated to be named therein shall be
deemed to have become a Holder of record of such Warrant Shares as of the close
of business on the date of the delivery thereof.

 

If fewer than all of the Warrants evidenced by a Global Warrant Certificate
surrendered upon the exercise of Warrants are exercised at any time prior to the
Expiration Date, the Warrant Agent shall cause a notation to be made to the
records maintained by the Depository.  The Person in whose name any certificate
or certificates for the Warrant Shares are to be issued (or such Warrant Shares
are to be registered, in the case of a book-entry transfer) upon exercise of a
Warrant shall be deemed to have become the holder of record of such Warrant
Shares on the date such Warrant Exercise Notice is delivered.

 

(j)            Notwithstanding any adjustment pursuant to Section 6 in the
number of Shares or Other Securities purchasable upon the exercise of a Warrant,
the Company shall not be required to issue Warrants to purchase fractions of
Shares or Other Securities, or to issue fractions of Shares or Other Securities
upon exercise of the Warrants, or to distribute certificates which evidence
fractional Shares.  In the event of an adjustment that results in a Warrant
becoming exercisable for fractional Shares, the number of Shares or other
securities subject to such Warrant shall be adjusted upward or downward to the
nearest whole number of Shares or Other Securities (with one half rounded up).
All Warrants held by a holder shall be aggregated for purposes of determining
any such adjustment.

 

(k)           If all of the Warrants evidenced by a Warrant Certificate have
been exercised, such Warrant Certificate shall be cancelled by the Warrant
Agent.  Such cancelled Warrant Certificate shall then be disposed of by or at
the direction of the Company in accordance with applicable law.  The Warrant
Agent shall (x) advise an authorized representative of the Company as directed
by the Company by the end of each day or on the next Business Day following each
day on which Warrants were exercised, of (i) the number of Shares issued upon
exercise of a Warrant, (ii) the notation to the records of the Depository
reflecting the balance, if any, of the Shares issuable after such exercise of
the Warrant and (iii) such other information as

 

11

--------------------------------------------------------------------------------


 

the Company shall reasonably require and (y) concurrently pay to the Company all
funds received by the Warrant Agent in payment of the aggregate Exercise Price. 
The Warrant Agent shall confirm such information to the Company in writing as
promptly as practicable.

 

(l)            The Company shall pay all expenses in connection with, and all
taxes and other governmental charges that may be imposed with respect to, the
issuance or delivery of Warrant Shares upon exercise of Warrants; provided, that
the Company shall not be required to pay any tax or governmental charge that may
be imposed with respect to any applicable withholding or the issuance or
delivery of the Warrant Shares to any Person other than the Holder of the
Warrants underlying such Warrant Shares, and no such issuance or delivery shall
be made unless and until the Person requesting such issuance has paid to the
Company the amount of any such tax, or has established to the satisfaction of
the Company that such tax has been paid.

 

(m)          The Warrant Agent shall keep copies of this Agreement and any
notices given or received hereunder for a period no longer than seven (7) years
from the Effective Date.

 

SECTION 6.             Adjustment of Exercise Price and Number of Shares
Purchasable or Number of Warrants.

 

(a)           Stock Dividends, Subdivisions and Combinations of Shares.  If
after the date hereof the number of outstanding shares of Common Stock is
increased by a dividend or share distribution to all holders of Common Stock, in
each case payable in shares of Common Stock, or by a subdivision, combination or
other reclassification of shares of Common Stock, then, in the case of such
events, the amount of Common Stock issuable for each Warrant and the Exercise
Price will be adjusted as follows:  on the day following the date fixed for the
determination of holders of shares of Common Stock entitled to receive such
dividend or share distribution, and in the cases of subdivisions, combinations
and other reclassifications, on the day following the effective date thereof: 
(a) the Exercise Price in effect immediately prior to such action shall be
adjusted to a new Exercise Price that bears the same relationship to the
Exercise Price in effect immediately prior to such event as the total number of
shares of Common Stock outstanding immediately prior to such action bears to the
total number of shares of Common Stock outstanding immediately after such event,
and (b) the number of Shares of Common Stock purchasable upon the exercise of
any Warrant after such event shall be the number of Shares of Common Stock
obtained by multiplying the number of Shares of Common Stock purchasable
immediately prior to such adjustment upon the exercise of such Warrant by the
Exercise Price in effect immediately prior to such adjustment and dividing the
product so obtained by the Exercise Price in effect after such adjustment. A
distribution to holders of the Common Stock of rights expiring less than thirty
(30) days after the issuance thereof entitling holders to purchase shares of
Common Stock at a price per share less than the Market Price shall be deemed a
dividend of a number of shares of Common Stock equal to the product of (i) the
number of shares of Common Stock actually issued in such distribution (or
actually issued under any issued rights that are convertible into or exercisable
for the Common Stock) multiplied by (ii) one (1) minus the quotient of (x) the
price per share of Common Stock paid to exercise such rights divided by (y) the
Market Price, and the amount of Common Stock issuable for each Warrant and the
Exercise Price will be adjusted in accordance with the foregoing sentence.  For
purposes of this Section 6(a), if the rights constitute securities convertible
into or exercisable for Common Stock, in

 

12

--------------------------------------------------------------------------------


 

determining the price payable for Common Stock, there shall be taken into
account any consideration received for such rights, as well as any additional
amount payable upon exercise or conversion.

 

(b)           Distributions.  If after the date hereof the Company shall
distribute to all holders of its shares of Common Stock evidences of its
indebtedness or assets (excluding cash distributions made as a dividend payable
out of earnings or out of surplus legally available for dividends under the laws
of the jurisdiction of incorporation of the Company) or rights to subscribe for
shares of Common Stock expiring at least thirty (30) days after the issuance
thereof, then in each such case (i) the Exercise Price in effect on the trading
day immediately following the close of business on the record date for such
distribution shall be decreased to an amount determined by multiplying such
Exercise Price by a fraction, the numerator of which is the Market Price of a
share of the Common Stock on the trading day immediately prior to the Ex-Date
less the Market Price of the assets or evidences of indebtedness so distributed
or of such subscription rights per share of Common Stock outstanding on the
trading day immediately prior to the Ex-Date (determined for such purpose on the
basis of the aggregate assets, evidences of indebtedness and/or rights
distributed with respect to one share of Common Stock as if, for purposes of the
definition of “Market Price”, such assets, evidences of indebtedness and/or
rights were an “Other Security”) (as determined by the Board of Directors of the
Company, whose determination shall be conclusive, and described in a statement
filed with the Warrant Agent) and the denominator of which is the Market Price
of a share of Common Stock on the trading day immediately prior to the Ex-Date
and (ii) the number of Shares of Common Stock purchasable upon the exercise of
any Warrant after such event shall be the number of Shares of Common Stock
obtained by multiplying the number of Shares of Common Stock purchasable
immediately prior to such adjustment upon the exercise of such Warrant by the
Exercise Price in effect immediately prior to such adjustment and dividing the
product so obtained by the Exercise Price in effect after such adjustment.  Such
adjustments shall be made whenever any such distribution is made, and shall
become effective retroactively on the date immediately after the record date for
the determination of stockholders entitled to receive such distribution.

 

(c)           Adjustments for Mergers and Consolidations.  In case the Company,
after the date hereof, shall merge, consolidate or otherwise engage in a
recapitalization, reclassification, reorganization or business combination with
another Person, then, in the case of any such transaction, proper provision
shall be made so that, upon the basis and terms and in the manner provided in
this Agreement, the Holders of the Warrants, upon the exercise thereof at any
time after the consummation of such transaction (subject to the Expiration
Date), shall be entitled to receive (at the aggregate Exercise Price in effect
at the time of the transaction for all Common Stock or Other Securities issuable
upon such exercise immediately prior to such consummation), in lieu of the
Common Stock or Other Securities issuable upon such exercise prior to such
consummation, the greatest amount of securities, cash or other property to which
such Holder would have been entitled as a holder of Common Stock (or Other
Securities) upon such consummation if such Holder had exercised the rights
represented by the Warrants held by such Holder immediately prior thereto,
subject to adjustments (subsequent to such consummation) as nearly equivalent as
possible to the adjustments provided for in Sections 6(a) and 6(b) above;
provided, however, that each Holder, at the election of the Company, may be
required at the consummation of any such transaction to receive solely cash in
an amount determined reasonably and in good faith by the board of directors of
the Company to equal the

 

13

--------------------------------------------------------------------------------


 

excess of (i) the product of (A) the value of the per share consideration to be
received by the holders of the Common Stock (or Other Securities) in such
transaction multiplied by (B) the number of Shares subject to the Warrants held
by such Holder, over (ii) the aggregate Exercise Price payable by such Holder
upon exercise in full of such Warrants, and upon consummation of such
transaction the Holders shall surrender all Warrant Certificates to the Warrant
Agent for cancellation.

 

(d)           Notice of Adjustment in Exercise Price.  Whenever the Exercise
Price and securities issuable shall be adjusted as provided in this Section 6,
the Company shall forthwith file with the Warrant Agent a statement, signed by
an Appropriate Officer, stating in detail the facts requiring such adjustment,
the Exercise Price that will be effective after such adjustment and the impact
of such adjustment on the number and kind of securities issuable upon exercise
of the Warrants.  The Company shall also cause a notice setting forth any such
adjustments to be sent by mail, first class, postage prepaid, to each registered
Holder at its address appearing on the Warrant Register.  The Warrant Agent
shall have no duty with respect to any statement filed with it except to keep
the same on file and available for inspection by registered Holders of Warrants
during reasonable business hours.  The Warrant Agent shall not at any time be
under any duty or responsibility to any Holder of a Warrant to determine whether
any facts exist which may require any adjustment to the Exercise Price or
securities issuable, or with respect to the nature or extent of any adjustment
of the Exercise Price or securities issuable when made or with respect to the
method employed in making such adjustment.

 

(e)           Other Notices.  In case the Company after the date hereof shall
propose to take any action of the type described in subsections (a), (b) or
(c) of this Section 6, the Company shall give notice to the Warrant Agent and to
each registered Holder in the manner set forth in subsection (d) of this
Section 6, which notice shall specify, in the case of action of the type
specified in subsection (a) or (b), the date on which a record shall be taken
with respect to any such action.  Such notice shall be given, in the case of any
action of the type specified in subsection (a) or (b), at least ten (10) days
prior to the record date with respect thereto.  Failure to give such notice, or
any defect therein, shall not affect the legality or validity of any such
action.  Where appropriate, such notice may be given in advance and may be
included as part of a notice required to be mailed under the provisions of
subsection (d) of this Section 6.

 

(f)            No Change in Warrant Terms on Adjustment.  Irrespective of any
adjustments in the Exercise Price or the number of Shares (or any inclusion of
Other Securities) issuable upon exercise, Warrants theretofore or thereafter
issued may continue to express the same prices and number of shares as are
stated in the similar Warrants issuable initially, or at some subsequent time,
pursuant to this Agreement, and the Exercise Price and such number of shares
issuable upon exercise specified thereon shall be deemed to have been so
adjusted.

 

(g)           Treasury Shares.  Shares of Common Stock at any time owned by the
Company shall not be deemed to be outstanding for the purposes of any
computation under this Section 6.

 

SECTION 7.             Cancellation of Warrants.  The Warrant Agent shall cancel
all Warrant Certificates surrendered for exchange, substitution, transfer or
exercise in whole or in

 

14

--------------------------------------------------------------------------------


 

part.  Such cancelled Warrant Certificates shall thereafter be disposed of by
the Warrant Agent upon written instructions from the Company satisfactory to the
Warrant Agent.

 

SECTION 8.             Mutilated or Missing Warrant Certificates.  Upon receipt
by the Company and the Warrant Agent from any Holder of evidence reasonably
satisfactory to them of the ownership of and the loss, theft, destruction or
mutilation of such Holder’s Warrant Certificate and a surety bond or indemnity
reasonably satisfactory to them, and in case of mutilation upon surrender and
cancellation thereof, the Company will execute and the Warrant Agent will
countersign and deliver in lieu thereof a new Warrant Certificate of like tenor
and representing an equal number of Warrants to such Holder; provided in the
case of mutilation, no bond or indemnity shall be required if such Warrant
Certificate in identifiable form is surrendered to the Company or the Warrant
Agent for cancellation.  Upon the issuance of any new Warrant Certificate under
this Section 8, the Company may require the payment of a sum sufficient to cover
any stamp tax or other governmental charge that may be imposed in relation
thereto and any other expenses (including the reasonable fees and expenses of
the Warrant Agent) in connection therewith.  Every new Warrant Certificate
executed and delivered pursuant to this Section 8 in lieu of any lost, stolen or
destroyed Warrant Certificate shall be entitled to the same benefits of this
Agreement equally and proportionately with any and all other Warrant
Certificates, whether or not the allegedly lost, stolen or destroyed Warrant
Certificate shall be at any time enforceable by anyone.  The provisions of this
Section 8 are exclusive and shall preclude (to the extent lawful) all other
rights or remedies with respect to the replacement of mutilated, lost, stolen or
destroyed Warrant Certificates.

 

SECTION 9.             Merger, Consolidation, Etc.  Notwithstanding anything
contained herein to the contrary, the Company will not effect a merger or
consolidation unless, prior to the consummation of such transaction, each Person
(other than the Company) that may be required to deliver any Common Stock, Other
Securities, securities, cash or property upon the exercise of any Warrant as
provided herein shall assume, by written instrument delivered to the Warrant
Agent, the obligations of the Company under this Agreement and under each of the
Warrants, including, without limitation, the obligation to deliver such shares
of Common Stock, Other Securities, cash or property as may be required pursuant
to Section 6 hereof or the certificate or articles of incorporation or other
constituent document, and shall provide for adjustments equivalent to the
adjustments provided for in Section 6 hereof.

 

SECTION 10.           Reservation of Shares; Certain Actions.

 

(a)           Reservation of Shares.  The Company shall at all times reserve and
keep available, free from preemptive rights, out of its authorized but unissued
Common Stock (or out of authorized Other Securities), solely for issuance and
delivery upon exercise of Warrants, the full number of Shares (and Other
Securities) from time to time issuable upon the exercise of all Warrants and any
other outstanding warrants, options or similar rights, from time to time
outstanding.  All Shares (and Other Securities) shall be duly authorized and,
when issued upon such exercise, shall be duly and validly issued, and (in the
case of Shares) fully paid and nonassessable, free from all taxes, liens,
charges, security interests, encumbrances and other restrictions created by or
through the Company and issued without violation (i) of any preemptive or
similar rights of any stockholder of the Company and (ii) by the Company of any
applicable law or governmental regulation or any requirements of any domestic
securities

 

15

--------------------------------------------------------------------------------


 

exchange upon which the shares of Common Stock or Other Securities constituting
Warrant Shares may be listed at the time of such exercise.

 

(b)           Certain Actions.  Before taking any action that would cause an
adjustment pursuant to Section 6 reducing any Exercise Price below the then par
value (if any) of the Shares issuable upon exercise of the Warrants, the Company
will take any reasonable corporate action that may, in the opinion of its
counsel, be necessary in order that the Company may validly and legally issue
fully paid and nonassessable Shares at such Exercise Price as so adjusted.

 

SECTION 11.           Notification of Certain Events; Corporate Action.  In the
event of:

 

(a)           any taking by the Company of a record of the holders of any class
of securities for the purpose of determining the holders thereof who are
entitled to receive any dividend (excluding cash distributions made as a
dividend payable out of earnings or out of surplus legally available for
dividends under the laws of the jurisdiction of incorporation of the Company) or
other distribution of any kind, or any right to subscribe for, purchase or
otherwise acquire any shares of stock of any class or any other securities or
property, or to receive any other right or interest of any kind; or

 

(b)           (A) any capital reorganization of the Company, (B) any
reclassification of the capital shares of the Company (other than a change in
par value or from par value to no par value or from no par value to par value or
as a result of a subdivision or combination), (C) the consolidation or merger of
the Company with or into any other corporation (other than a consolidation or
merger in which the Company is the continuing corporation and which does not
result in any change in the shares of Common Stock), (D) the sale or transfer of
the properties and assets of the Company as, or substantially as, an entirety to
another Person, or (E) an exchange offer for Common Stock (or Other Securities);
or

 

(c)           the voluntary or involuntary dissolution, liquidation, or winding
up of the Company,

 

the Company shall cause to be filed with the Warrant Agent and mailed to each
Holder a notice specifying (x) the date or expected date on which any such
record is to be taken for the purpose of such dividend, distribution or right,
and the amount and character of any such dividend, distribution or right, or if
a record is not to be taken, the date as of which the holders of Common Stock of
record to be entitled to such dividend, distribution, or right are to be
determined, and the amount and character of such dividend, distribution or
right, or (y) the date or expected date on which any such reorganization,
reclassification, consolidation, merger, sale, transfer, exchange offer,
dissolution, liquidation or winding up is expected to become effective, and the
time, if any such time is to be fixed, as of which holders of record of Common
Stock (or Other Securities) shall be entitled to exchange their shares of Common
Stock (or Other Securities) for the securities or other property deliverable
upon such reorganization, reclassification, consolidation, merger, sale,
transfer, exchange offer, dissolution, liquidation or winding up. Such notice
shall be delivered not less than twenty (20) days prior to such date therein
specified, in the case of any such date referred to in clause (x) of the
preceding sentence, and not less than thirty (30) days prior to such date
therein specified, in the case of any such date referred to in clause (y) of the

 

16

--------------------------------------------------------------------------------


 

preceding sentence.  Failure to give such notice within the time provided or any
defect therein shall not affect the legality or validity of any such action.

 

SECTION 12.           Warrant Agent.  The Warrant Agent undertakes the duties
and obligations imposed by this Agreement upon the terms and conditions set
forth in this Section 12.

 

(a)           Limitation on Liability.  The Warrant Agent shall not by
countersigning Warrant Certificates or by any other act hereunder be accountable
with respect to or be deemed to make any representations as to the validity or
authorization of the Warrants or the Warrant Certificates (except as to its
countersignature thereon), as to the validity, authorization or value (or kind
or amount) of any Common Stock or of any Other Securities or other property
delivered or deliverable upon exercise of any Warrant, or as to the purchase
price of such Common Stock, securities or other property.  The Warrant Agent
shall not (i) be liable for any recital or statement of fact contained herein or
in the Warrant Certificates or for any action taken, suffered or omitted by the
Warrant Agent in good faith in the belief that any Warrant Certificate or any
other document or any signature is genuine or properly authorized, (ii) be
responsible for determining whether any facts exist that may require any
adjustment of the purchase price and the number of Shares purchasable upon
exercise of Warrants, or with respect to the nature or extent of any such
adjustments when made, or with respect to the method of adjustment employed,
(iii) be responsible for any failure on the part of the Company to issue,
transfer or deliver any Common Stock or Other Securities or property upon the
surrender of any Warrant for the purpose of exercise or to comply with any other
of the Company’s covenants and obligations contained in this Agreement or in the
Warrant Certificates or (iv) be liable for any action taken, suffered or omitted
to be taken in connection with this Agreement, except for its own bad faith,
gross negligence or willful misconduct.  Notwithstanding anything in this
Agreement to the contrary, in no event shall the Warrant Agent be liable for
special, indirect, punitive, incidental or consequential loss or damage of any
kind whatsoever (including but not limited to lost profits), even if the Warrant
Agent has been advised of the likelihood of the loss or damage and regardless of
the form of the action.  Any liability of the Warrant Agent under this Agreement
shall be limited to the amount of annual fees paid by the Company to the Warrant
Agent.

 

(b)           Instructions.  The Warrant Agent is hereby authorized to accept
advice or instructions with respect to the performance of its duties hereunder
from an Appropriate Officer and to apply to any such officer for advice or
instructions.  The Warrant Agent shall be fully protected and authorized in
relying upon the most recent advice or instructions received by any such
officer.  The Warrant Agent shall not be liable for any action taken, suffered
or omitted by it in accordance with the advice or instructions of any such
officer, except to the extent that such action or omission resulted directly
from the Warrant Agent’s gross negligence, bad faith or willful misconduct.

 

(c)           Agents.  The Warrant Agent may execute and exercise any of the
rights and powers hereby vested in it or perform any duty hereunder either
itself or by or through its attorneys, agents or employees, provided reasonable
care has been exercised in the selection and in the continued employment of such
attorney, agent or employee.  The Warrant Agent shall not be under any
obligation or duty to institute, appear in, or defend any action, suit or legal
proceeding in respect hereof, but this provision shall not affect the power of
the Warrant Agent

 

17

--------------------------------------------------------------------------------


 

to take such action as the Warrant Agent may consider necessary.  The Warrant
Agent shall promptly notify the Company in writing of any claim made or action,
suit or proceeding instituted against the Warrant Agent arising out of or in
connection with this Agreement.

 

(d)           Cooperation.  The Company will perform, execute, acknowledge and
deliver or cause to be performed, executed, acknowledged and delivered all such
further acts, instruments and assurances as may reasonably be required by the
Warrant Agent in order to enable the Warrant Agent to carry out or perform its
duties under this Agreement.

 

(e)           Agent Only.  The Warrant Agent shall act solely as agent for the
Company in accordance with the terms and conditions hereof and does not assume
any obligation or relationship of agency or trust with any of the owners or
holders of the Warrants.  The Warrant Agent shall not be liable except for the
performance of such duties as are specifically set forth herein, and no implied
covenants or obligations shall be read into this Agreement against the Warrant
Agent, whose duties and obligations shall be determined solely by the express
provisions hereof.

 

(f)            Right to Counsel.  The Warrant Agent may at any time consult with
legal counsel satisfactory to it (who may be legal counsel for the Company), and
the Warrant Agent shall incur no liability or responsibility to the Company or
to any Warrant Holder for any action taken, suffered or omitted by the Warrant
Agent in good faith in accordance with the opinion or advice of such counsel.

 

(g)           Compensation.  The Company agrees to pay the Warrant Agent
reasonable compensation for all services rendered by it hereunder and to
reimburse the Warrant Agent for its reasonable expenses hereunder (including
reasonable counsel fees and expenses), and further agrees to indemnify the
Warrant Agent and hold it harmless against any and all liabilities, including,
but not limited to, any judgments, costs and reasonable counsel fees, for any
action taken, suffered or omitted by the Warrant Agent in connection with the
acceptance, administration, exercise and performance of its duties under this
Agreement and the Warrants, except for any such liabilities that arise as a
result of the Warrant Agent’s bad faith, gross negligence or willful misconduct.

 

(h)           Accounting.  The Warrant Agent shall account promptly to the
Company with respect to Warrants exercised and concurrently pay to the Company
all moneys received by the Warrant Agent on behalf of the Company on the
purchase of shares of Common Stock (or Other Securities) through the exercise of
Warrants.  The Warrant Agent shall advise the Company by telephone at the end of
each day on which a payment for the exercise of Warrants is received of the
amount so deposited to such account.  The Warrant Agent shall as soon as
practicable confirm such telephone advice to the Company in writing.

 

(i)            No Conflict.  Subject to applicable law, the Warrant Agent and
any stockholder, affiliate, director, officer or employee of the Warrant Agent
may buy, sell or deal in any of the Warrants or other securities of the Company
or become pecuniarily interested in any transaction in which the Company may be
interested, or contract with or lend money to the Company or otherwise act as
fully and freely as though it were not Warrant Agent under this Agreement. 
Subject to applicable law, nothing herein shall preclude the Warrant Agent from

 

18

--------------------------------------------------------------------------------


 

acting in any other capacity for the Company or for any other Person.  Nothing
in this Agreement shall be deemed to prevent the Warrant Agent from acting as
trustee under an indenture.

 

(j)            Resignation; Termination.  The Warrant Agent may resign its
duties and be discharged from all further duties and liabilities hereunder
(except liabilities arising as a result of the Warrant Agent’s bad faith, gross
negligence or willful misconduct) after giving thirty (30) days’ prior written
notice to the Company.  The Company may remove the Warrant Agent upon thirty
(30) calendar days’ written notice, and the Warrant Agent shall thereupon in
like manner be discharged from all further duties and liabilities hereunder,
except as have been caused by the Warrant Agent’s bad faith, gross negligence or
willful misconduct.  The Company shall cause to be mailed promptly (by first
class mail, postage prepaid) to each registered Holder of a Warrant at such
Holder’s last address as shown on the register of the Company, at the Company’s
expense, a copy of such notice of resignation or notice of removal, as the case
may be.  Upon such resignation or removal the Company shall promptly appoint in
writing a new warrant agent.  If the Company shall fail to make such appointment
within a period of thirty (30) calendar days after it has been notified in
writing of such resignation by the resigning Warrant Agent or after such
removal, then the Holder of any Warrant may apply to any court of competent
jurisdiction for the appointment of a new warrant agent.  Pending appointment of
a successor to the Warrant Agent, either by the Company or by such a court, the
duties of the Warrant Agent shall be carried out by the Company.  Any successor
warrant agent, whether appointed by the Company or by such a court, shall be
(i) a Person, incorporated under the laws of the United States or of any state
thereof and authorized under such laws to conduct a shareholder services
business, be subject to supervision and examination by Federal or state
authority, and have a combined capital and surplus of not less than $100,000,000
as set forth in its most recent published annual report of condition; or (ii) an
affiliate of such a Person described above.  After acceptance in writing of such
appointment by the new warrant agent it shall be vested with the same powers,
rights, duties and responsibilities as if it had been originally named herein as
the Warrant Agent, without any further assurance, conveyance, act or deed; but
if for any reason it shall be necessary or expedient to execute and deliver any
further assurance, conveyance, act or deed, the same shall be done at the
expense of the Company and shall be legally and validly executed and delivered
by the resigning or removed Warrant Agent.  Not later than the effective date of
any such appointment the Company shall file notice thereof with the resigning or
removed Warrant Agent and shall forthwith cause a copy of such notice to be
mailed (by first class, postage prepaid) to each registered Holder of a Warrant
at such Holder’s last address as shown on the register of the Company.  Failure
to give any notice provided for in this Section 12(j), or any defect in any such
notice, shall not affect the legality or validity of the resignation of the
Warrant Agent or the appointment of a new warrant agent, as the case may be.

 

(k)           Merger, Consolidation or Change of Name of Warrant Agent.  Any
corporation into which the Warrant Agent may be merged or converted or with
which it may be consolidated, or any corporation resulting from any merger,
conversion or consolidation to which the Warrant Agent shall be a party, or any
corporation succeeding to the all or substantially all of the agency business of
the Warrant Agent or any new warrant agent shall be the successor to the Warrant
Agent hereunder without the execution or filing of any document or any further
act on the part of any of the parties hereto, provided that such corporation
would be eligible for appointment as a successor Warrant Agent under the
provisions of Section 12(j).  If at the time such successor to the Warrant Agent
shall succeed under this Agreement, any of the Warrant

 

19

--------------------------------------------------------------------------------


 

Certificates shall have been countersigned but not delivered, any such successor
to the Warrant Agent may adopt the countersignature of the original Warrant
Agent; and if at that time any of the Warrant Certificates shall not have been
countersigned, any successor to the Warrant Agent may countersign such Warrant
Certificates either in the name of the predecessor Warrant Agent or in the name
of the successor Warrant Agent; and in all such cases such Warrant Certificates
shall have the full force provided in the Warrant Certificates and in this
Agreement.  If at any time the name of the Warrant Agent shall be changed and at
such time any of the Warrants shall have been countersigned but not delivered,
the Warrant Agent whose name has changed may adopt the countersignature under
its prior name; and if at that time any of the Warrants shall not have been
countersigned, the Warrant Agent may countersign such Warrants either in its
prior name or in its changed name; and in all such cases such Warrants shall
have the full force provided in the Warrants and in this Agreement.

 

(l)            Indemnity.  The Warrant Agent shall be liable hereunder only for
its own gross negligence, willful misconduct or bad faith (which gross
negligence, willful misconduct or bad faith must be determined by a final,
non-appealable order, judgment, decree or ruling of a court of competent
jurisdiction).  The Company agrees to indemnify the Warrant Agent for, and to
hold it harmless against, any loss, liability, suit, action, proceeding,
judgment, claim, settlement, cost or expense (including reasonable counsel fees
and expenses), incurred without gross negligence, willful misconduct or bad
faith on the part of the Warrant Agent (which gross negligence, willful
misconduct or bad faith must be determined by a final, non-appealable order,
judgment, decree or ruling of a court of competent jurisdiction), for any action
taken, suffered or omitted by the Warrant Agent in connection with the
preparation, delivery, acceptance, administration, execution and amendment of
this Agreement and the exercise and performance of its duties hereunder,
including the costs and expenses of defending against any claim of liability
arising therefrom, directly or indirectly.  The Warrant Agent shall not be
obligated to expend or risk its own funds to take any action which it believes
would expose it to expense or liability or to a risk of incurring expense of
liability, unless it has been furnished with assurance of repayment or indemnity
satisfactory to it.  No provision in this Agreement shall be construed to
relieve the Warrant Agent from liability for its own gross negligence, willful
misconduct or bad faith (which gross negligence, willful misconduct or bad faith
must be determined by a final, non-appealable order, judgment, decree or ruling
of a court of competent jurisdiction).

 

(m)          Exclusions.  The Warrant Agent shall have no responsibility with
respect to the validity of this Agreement or with respect to the validity or
execution of any Warrant (except its countersignature thereof); nor shall it be
responsible for any breach by the Company of any covenant or condition contained
in this Agreement or in any Warrant; nor shall it be responsible or have any
duty to make any calculation or adjustment, or to determine when any calculation
or adjustment required under the provisions hereof should be made, how it should
be made or what it should be, or have any responsibility or liability for the
manner, method or amount of any such calculation or adjustment or the
ascertaining of the existence of facts that would require any such calculation
or adjustment; nor shall it by any act hereunder be deemed to make any
representation or warranty as to the authorization or reservation of any Warrant
to be issued pursuant to this Agreement or as to whether any Warrant will, when
issued, be valid and fully paid and nonassessable.

 

20

--------------------------------------------------------------------------------


 

(n)           No Liability for Interest.  The Warrant Agent shall not be under
any liability for interest on any monies at any time received by it pursuant to
any of the provisions of this Agreement.

 

(o)           No Liability for Invalidity.  The Warrant Agent shall not be under
any responsibility with respect to the validity or sufficiency of this Agreement
or the execution and delivery hereof (except the due execution and delivery
hereof by the Warrant Agent) or with respect to the validity or execution of the
Warrant Certificates (except its countersignature thereon).

 

(p)           No Responsibilities for Recitals.  The recitals contained herein
and in the Warrant Certificates (except as to the Warrant Agent’s
countersignature thereon) shall be taken as the statements of the Company, and
the Warrant Agent assumes no responsibility hereby for the correctness of the
same.

 

(q)           No Implied Obligations.  The Warrant Agent shall be obligated to
perform such duties as are explicitly set forth herein and no implied duties or
obligations shall be read into this Agreement against the Warrant Agent.  The
Warrant Agent shall not be under any obligation to take any action hereunder
that may involve it in any expense or liability, the payment of which within a
reasonable time is not, in its opinion, assured to it.  The Warrant Agent shall
not be accountable or under any duty or responsibility for the use by the
Company of any Warrant Certificate authenticated by the Warrant Agent and
delivered by it to the Company pursuant to this Agreement or for the application
by the Company of the proceeds of the issuance and sale, or exercise, of the
Warrants.  The Warrant Agent shall have no duty or responsibility in case of any
default by the Company in the performance of its covenants or agreements
contained herein or in any Warrant Certificate or in the case of the receipt of
any written demand from a Holder with respect to such default, including,
without limiting the generality of the foregoing, any duty or responsibility to
initiate or attempt to initiate any proceedings at law or otherwise or, to make
any demand upon the Company.

 

(r)            Force Majeure.  In no event shall the Warrant Agent be
responsible or liable for any failure or delay in the performance of its
obligations under this Agreement arising out of or caused by, directly or
indirectly, forces beyond its reasonable control, including, without limitation,
strikes, work stoppages, accidents, acts of war or terrorism, civil or military
disturbances, nuclear or natural catastrophes or acts of God, and interruptions,
loss or malfunctions of utilities, communications or computer (software or
hardware) services.

 

SECTION 13.           Severability.  In the event that any one or more of the
provisions contained herein or in the Warrants, or the application thereof in
any circumstances, is held invalid, illegal or unenforceable, the validity,
legality and enforceability of any such provisions in every other respect and of
the remaining provisions contained herein and therein shall not be affected or
impaired thereby; provided, that if any such excluded term, provision, covenant
or restriction shall materially adversely affect the rights, immunities, duties
or obligations of the Warrant Agent, the Warrant Agent shall be entitled to
resign immediately.  Furthermore, subject to the preceding sentence, in lieu of
any such invalid, illegal or unenforceable provision, the parties hereto intend
that there shall be added as a part of this Agreement a provision as similar

 

21

--------------------------------------------------------------------------------


 

in terms and commercial effect to such invalid, illegal or unenforceable
provision as may be possible and be valid and enforceable.

 

SECTION 14.           Warrantholder Not Deemed a Stockholder.  Prior to the
exercise of the Warrants represented thereby no Holder of a Warrant Certificate,
as such, shall be entitled to any rights of a stockholder of the Company,
including, but not limited to, the right to vote, to receive dividends or other
distributions, to exercise any preemptive right or, except as otherwise provided
herein, to receive notice as stockholders in respect of the meetings of
stockholders or for the election of directors of the Company or any other
matter.

 

SECTION 15.           Notices to Company and Warrant Agent.  All notices,
requests or demands authorized by this Agreement to be given or made by the
Warrant Agent or by any registered Holder of any Warrant to or on the Company or
the Warrant Agent to be effective shall be in writing (including by telecopy),
and shall be deemed to have been duly given or made when delivered by hand, or
two Business Days after being delivered to a recognized courier (whose stated
terms of delivery are two business days or less to the destination such notice),
or five days after being deposited in the mail, or, in the case of facsimile or
email notice, when received, addressed (until another address is filed in
writing by the Company with the Warrant Agent) as follows:

 

Halcón Resources Corporation

1000 Louisiana Street
Suite 6700

Houston, Texas 77002

Fax:  (713) 589-8019

Attn: David S. Elkouri

Email: delkouri@halconresources.com

 

If the Company shall fail to maintain such office or agency or shall fail to
give such notice of any change in the location thereof, presentation may be made
and notices and demands may be served at the principal office of the Warrant
Agent.

 

Any notice pursuant to this Agreement to be given by the Company or by any
registered Holder of any Warrant to the Warrant Agent shall be sufficiently
given if sent by first-class mail, postage prepaid, or by facsimile or email
notice, addressed (until another address is filed in writing by the Warrant
Agent with the Company), as follows:

 

U.S. Bank National Association

5555 San Felipe

Suite 1150

Houston, Texas 77056

Fax:  713.235.9213

Attn:  Steven A. Finklea

Email:  steven.finklea@usbank.com

 

The Warrant Agent maintains the Warrant Agent’s Principal Office at the above
address.

 

22

--------------------------------------------------------------------------------


 

SECTION 16.           Supplements and Amendments.  The Company and the Warrant
Agent may from time to time supplement or amend this Agreement (a) without the
approval of any Holders of Warrants in order to cure any ambiguity, manifest
error or other mistake in this Agreement, or to correct or supplement any
provision contained herein that may be defective or inconsistent with any other
provision herein, or to make any other provisions in regard to matters or
questions arising hereunder that the Company and the Warrant Agent may deem
necessary or desirable and that shall not adversely affect, alter or change the
interests of the Holders of the Warrants in any material respect or (b) with the
prior written consent of Holders of the Warrants exercisable for a majority of
the Shares then issuable upon exercise of the Warrants then outstanding;
provided that each amendment or supplement that decreases the Warrant Agent’s
rights or increases its duties and responsibilities hereunder shall also require
the prior written consent of the Warrant Agent.  Notwithstanding the foregoing,
the consent of each Holder of a Warrant affected shall be required for any
amendment pursuant to which the Exercise Price would be increased or the number
of Shares (or Other Securities) purchasable upon exercise of Warrants would be
decreased (other than pursuant to adjustments provided herein) or the Expiration
Date would be shortened.  Upon execution and delivery of any amendment pursuant
to this Section 16, such amendment shall be considered a part of this Agreement
for all purposes and every Holder of a Warrant Certificate theretofore or
thereafter countersigned and delivered hereunder shall be bound thereby.

 

SECTION 17.           Termination.  This Agreement shall terminate on the
Expiration Date.  Notwithstanding the foregoing, this Agreement will terminate
on any earlier date when all Warrants have been exercised.  The provisions of
Section 12 shall survive such termination.

 

SECTION 18.           Governing Law and Consent to Forum.  This Agreement shall
be governed by and construed in accordance with the laws of the State of New
York applicable to contracts made and to be performed within the State of New
York. Each of the Company and the Warrant Agent hereby irrevocably submits to
the jurisdiction of any New York State court sitting in the City of New York or
any Federal Court sitting in the City of New York with respect to any suit,
action or proceeding arising out of or relating to this Agreement, and each
irrevocably accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts. Nothing herein shall
affect the right of any Person to serve process in any manner permitted by law
or to commence legal proceedings or otherwise proceed against the Company in any
other jurisdiction.

 

SECTION 19.           Waiver of Jury Trial.  The parties hereto waive all right
to trial by jury in any action or proceeding to enforce or defend any rights
hereunder.

 

SECTION 20.           Benefits of this Agreement.  Nothing in this Agreement
shall be construed to give to any Person or corporation other than the Company,
the Warrant Agent and the registered Holders of the Warrants (who are express
third party beneficiaries of this Agreement) any legal or equitable right,
remedy or claim under this Agreement, and this Agreement shall be for the sole
and exclusive benefit of the Company, the Warrant Agent and the registered
Holders of the Warrants.

 

23

--------------------------------------------------------------------------------


 

SECTION 21.           Counterparts.  This Agreement may be executed in any
number of counterparts and each of such counterparts shall for all purposes be
deemed to be an original, and such counterparts shall together constitute but
one and the same instrument.

 

SECTION 22.           Headings.  The headings of sections of this Agreement have
been inserted for convenience of reference only, are not to be considered a part
hereof and in no way modify or restrict any of the terms or provisions hereof.

 

[signature page follows]

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the day and year first above written.

 

 

 

HALCÓN RESOURCES CORPORATION

 

 

 

 

 

 

 

By

/s/ David S. Elkouri

 

 

Name:

David S. Elkouri

 

 

Title:

Executive Vice President, Corporate Strategy and Chief Legal Officer

 

[Signature Page to Warrant Agreement]

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By

/s/ Steven A. Finklea

 

 

Name:

Steven A. Finklea, CCTS

 

 

Title:

Vice President

 

[Signature Page to Warrant Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

FORM OF FACE OF GLOBAL WARRANT CERTIFICATE

 

This Global Warrant Certificate is deposited with or on behalf of The Depository
Trust Company (the “Depository”) or its nominee in custody for the benefit of
the beneficial owners hereof, and is not transferable to any person under any
circumstances except that (i) this Global Warrant Certificate may be delivered
to the Warrant Agent for cancellation pursuant to Section 4(f) of the Warrant
Agreement and (ii) this Global Warrant Certificate may be transferred pursuant
to Section 4(e) of the Warrant Agreement and as set forth below.

 

Unless this Global Warrant Certificate is presented by an authorized
representative of the Depository to the Company or the Warrant Agent for
registration of transfer, exchange or payment and any certificate issued is
registered in the name of Cede & Co. or such other entity as is requested by an
authorized representative of the Depository (and any payment hereon is made to
Cede & Co. or to such other entity as is requested by an authorized
representative of the Depository), any transfer, pledge or other use hereof for
value or otherwise by or to any person is wrongful because the registered owner
hereof, Cede & Co., has an interest herein.

 

Transfers of this Global Warrant Certificate shall be limited to transfers in
whole, but not in part, to nominees of the Depository or to a successor thereof
or such successor’s nominee or as otherwise permitted in Section 4(e) of the
Warrant Agreement, and transfers of portions of this Global Warrant Certificate
shall be limited to transfers made in accordance with the restrictions set forth
in Section 4 of the Warrant Agreement.

 

No registration or transfer of the securities issuable pursuant to the exercise
of the Warrant will be recorded on the books of the Company until such
provisions have been complied with.

 

To the extent that any provision hereof conflicts with any provision of the
Warrant Agreement, the provision in the Warrant Agreement shall control.

 

A-1-1

--------------------------------------------------------------------------------


 

CUSIP No.              

 

ISIN No.              

 

WARRANTS TO PURCHASE

 

SHARES OF COMMON STOCK

 

HALCÓN RESOURCES CORPORATION

 

GLOBAL WARRANT TO PURCHASE COMMON STOCK

 

VOID AFTER 5:00 P.M., New York City Time, September 9, 2020

 

This Global Warrant Certificate (“Warrant Certificate”) certifies that Cede &
Co., or its registered assigns is the registered holder of Warrants (the
“Warrants”) of Halcón Resources Corporation, a Delaware corporation (the
“Company”), to purchase the number of shares (the “Shares”) of common stock, par
value $0.0001 per share (the “Common Stock”), of the Company set forth above. 
The Warrants expire at 5:00 p.m., New York City time, on the date that is the
four year anniversary of the Effective Date (such date, the “Expiration Date”),
and each Warrant entitles the holder to purchase from the Company one fully paid
and non-assessable Share at the exercise price (the “Exercise Price”), payable
to the Company either by certified or official bank or bank cashier’s check
payable to the order of the Company, or by wire transfer in immediately
available funds of the aggregate Exercise Price to an account of the Warrant
Agent specified in writing by the Warrant Agent for such purpose, no later than
5:00 p.m., New York City time, on the business day immediately prior to the
settlement date, which settlement date is three Business Days after a Warrant
Exercise Notice is delivered (the “Settlement Date”).  The initial Exercise
Price shall be $14.04.

 

In lieu of paying the Exercise Price as set forth in the preceding paragraph,
subject to the provisions of the Warrant Agreement (as defined on the reverse
hereof), the Warrants shall entitle the holder thereof, at the election of such
holder, to exercise the Warrants by authorizing the Company to withhold from
issuance a number of Shares issuable upon exercise of the Warrants which when
multiplied by the Market Price of the Common Stock is equal to the aggregate
Exercise Price for the number of Shares for which the Warrants are being
exercised (assuming the Exercise Price for all such Shares was being paid in
cash), and such withheld Shares shall no longer be issuable under the Warrants.

 

The Exercise Price and the number of Shares purchasable upon exercise of the
Warrants are subject to adjustment upon the occurrence of certain events as set
forth in the Warrant Agreement.

 

To the extent that any provision hereof conflicts with any provision of the
Warrant Agreement, the provision in the Warrant Agreement shall control.

 

No Warrant may be exercised prior to the date of the Warrant Agreement or after
the Expiration Date.

 

After 5:00 p.m., New York City time, on the Expiration Date, the Warrants will
become wholly void and of no value.

 

REFERENCE IS HEREBY MADE TO THE FURTHER PROVISIONS OF THIS WARRANT CERTIFICATE
SET FORTH ON THE REVERSE HEREOF.  SUCH FURTHER PROVISIONS SHALL FOR ALL PURPOSES
HAVE THE SAME EFFECT AS THOUGH FULLY SET FORTH AT THIS PLACE.

 

A-1-2

--------------------------------------------------------------------------------


 

This Warrant Certificate shall not be valid unless countersigned by the Warrant
Agent.

 

IN WITNESS WHEREOF, the Company has caused this Warrant Certificate to be
executed by its duly authorized officer.

 

Dated:

 

 

 

 

 

 

HALCÓN RESOURCES CORPORATION

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

U.S. Bank National Association

 

as Warrant Agent

 

 

 

By:

 

 

Name:

 

Title:

 

 

A-1-3

--------------------------------------------------------------------------------


 

FORM OF REVERSE OF GLOBAL WARRANT CERTIFICATE
HALCÓN RESOURCES CORPORATION

 

The Warrants evidenced by this Warrant Certificate is a part of a duly
authorized issue of Warrants to purchase shares of Common Stock issued pursuant
to that certain Warrant Agreement, dated as of the Effective Date of the Plan
(the “Warrant Agreement”), duly executed and delivered by the Company and U.S.
Bank National Association, as Warrant Agent (the “Warrant Agent”).  The Warrant
Agreement hereby is incorporated by reference in and made a part of this
instrument and is hereby referred to for a description of the rights, limitation
of rights, obligations, duties and immunities thereunder of the Warrant Agent,
the Company and the holders (the words “holders” or “holder” meaning the
registered holders or registered holder) of the Warrants.  A copy of the Warrant
Agreement may be inspected at the Warrant Agent’s office and is available upon
written request addressed to the Company.  All capitalized terms used on the
face of this Warrant Certificate but not defined herein and are defined in the
Warrant Agreement shall have the meanings assigned to them therein.

 

Warrants may be exercised to purchase Warrant Shares from the Company from the
date of the Warrant Agreement through 5:00 p.m., New York City time, on the
Expiration Date, at the Exercise Price set forth on the face hereof, subject to
adjustment as described in the Warrant Agreement.  Subject to the terms and
conditions set forth herein and in the Warrant Agreement, the holder of the
Warrants evidenced by this Warrant Certificate may exercise such Warrants by:

 

(i) providing written notice of such election (“Warrant Exercise Notice”) to
exercise the Warrants to the Company and the Warrant Agent at the addresses set
forth in the Warrant Agreement, by hand or by facsimile, no later than 5:00
p.m., New York City time, on the Expiration Date, which Warrant Exercise Notice
shall substantially be in the form of an election to purchase shares of Common
Stock set forth herein, properly completed and executed by the holder;
(ii) delivering no later than 5:00 p.m., New York City time, on the Business Day
immediately prior to the Settlement Date, the Warrant Certificate evidencing
such Warrants to the Warrant Agent; and (iii) paying the Exercise Price,
together with any applicable taxes and governmental charges.

 

In lieu of paying the Exercise Price as set forth in the preceding paragraph,
subject to the provisions of the Warrant Agreement, the Warrants shall entitle
the holder thereof, at the election of such holder, to exercise the Warrants by
authorizing the Company to withhold from issuance a number of shares of Common
Stock issuable upon exercise of the Warrants which when multiplied by the Market
Price of the Common Stock is equal to the aggregate Exercise Price for the
number of Shares for which the Warrants are being exercised (assuming the
Exercise Price for all such Shares was being paid in cash), and such withheld
shares shall no longer be issuable under the Warrants.

 

In the event that upon any exercise of the Warrants evidenced hereby the number
of shares of Common Stock actually purchased shall be less than the total number
of shares of Common Stock purchasable upon exercise of the Warrants evidenced
hereby, there shall be issued to the holder hereof, or such holder’s assignee, a
new Warrant Certificate evidencing Warrants to purchase the shares of Common
Stock not so purchased.  No adjustment shall be made for any cash dividends on
any shares of Common Stock issuable upon exercise of Warrants.  After 5:00 p.m.,
New York City time on the Expiration Date, unexercised Warrants shall become
wholly void and of no value.

 

The Company shall not be required to issue fractional shares of Common Stock or
any certificates that evidence fractional Shares.

 

Warrant Certificates, when surrendered by book-entry delivery through the
facilities of the Depository, may be exchanged, in the manner and subject to the
limitations provided in the Warrant Agreement, but

 

A-1-4

--------------------------------------------------------------------------------


 

without payment of any service charge, for another Warrant Certificate or
Warrant Certificates of like tenor evidencing Warrants to purchase in the
aggregate a like number of shares of Common Stock.

 

No Warrants may be sold, exchanged or otherwise transferred in violation of the
Securities Act or state securities laws.

 

The Company and Warrant Agent may deem and treat the registered holder hereof as
the absolute owner of this Warrant Certificate (notwithstanding any notation of
ownership or other writing hereon made by anyone) for the purpose of any
exercise hereof and for all other purposes, and neither the Company nor the
Warrant Agent shall be affected by any notice to the contrary.

 

[Balance of page intentionally remains blank]

 

A-1-5

--------------------------------------------------------------------------------


 

[TO BE ATTACHED TO GLOBAL WARRANT CERTIFICATE]

 

SCHEDULE OF INCREASES OR DECREASES IN GLOBAL WARRANT CERTIFICATE

 

The following increases or decreases in this Global Warrant have been made:

 

Date

 

Amount of
decrease in the
number of shares
issuable upon
exercise of the
Warrants
represented by this
Global Warrant

 

Amount of
increase in number
of shares issuable
upon exercise of
the Warrants
represented by this
Global Warrant

 

Number of shares
issuable upon
exercise of the
Warrants
represented by this
Global Security
following such
decrease or
increase

 

Signature of
authorized officer
of the Depositary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-1-6

--------------------------------------------------------------------------------


 

FORM OF ELECTION TO EXERCISE WARRANT FOR
WARRANT HOLDERS HOLDING WARRANTS
THROUGH THE DEPOSITORY TRUST COMPANY

 

TO BE COMPLETED BY DIRECT PARTICIPANT
IN THE DEPOSITORY TRUST COMPANY

 

HALCÓN RESOURCES CORPORATION

 

Warrants to Purchase                          Shares of Common Stock

 

(TO BE EXECUTED UPON EXERCISE OF THE WARRANT)

 

The undersigned hereby irrevocably elects to exercise the right, represented by
Warrants to purchase shares of Common Stock of Halcón Resources Corporation (the
“Company”) held for its benefit through the book-entry facilities of The
Depository Trust Company (the “Depository”), to purchase                   
newly issued shares of Common Stock of the Company at the Exercise Price of
$                     per share.

 

The undersigned represents, warrants and promises that it has the full power and
authority to exercise and deliver the Warrants exercised hereby.  The
undersigned represents, warrants and promises that it has delivered or will
deliver in payment for such shares $                       by certified or
official bank or bank cashier’s check payable to the order of the Company, or by
wire transfer in immediately available funds of the aggregate Exercise Price to
an account of the Warrant Agent specified in writing by the Warrant Agent for
such purpose or through a cashless exercise (as described below), no later than
5:00 p.m., New York City time, on the Business Day immediately prior to the
Settlement Date.

 

Please check if the undersigned, in lieu of paying the Exercise Price as set
forth in the preceding paragraph, elects to exercise Warrants by authorizing the
Company to withhold from issuance a number of shares of Common Stock issuable
upon exercise of the Warrants which when multiplied by the Market Price of the
Common Stock is equal to the aggregate Exercise Price for the number of Shares
for which the Warrants are being exercised (assuming the Exercise Price for all
such Shares was being paid in cash), and such withheld shares of Common Stock
shall no longer be issuable under the Warrants.

 

The undersigned requests that the shares of Common Stock purchased hereby be in
registered form in the authorized denominations, registered in such names and
delivered, all as specified in accordance with the instructions set forth below,
provided that if the shares of Common Stock are evidenced by global securities,
the shares of Common Stock shall be registered in the name of the Depository or
its nominee.

 

Dated:

 

NOTE: THIS EXERCISE NOTICE MUST BE DELIVERED TO THE WARRANT AGENT, PRIOR TO 5:00
P.M., NEW YORK CITY TIME, ON THE EXPIRATION DATE.  THE WARRANT AGENT SHALL
NOTIFY YOU (THROUGH THE CLEARING SYSTEM) OF (1) THE WARRANT AGENT’S ACCOUNT AT
THE DEPOSITORY TO WHICH YOU MUST DELIVER YOUR WARRANTS ON THE EXERCISE DATE AND
(2) THE ADDRESS, PHONE NUMBER AND FACSIMILE NUMBER WHERE YOU CAN CONTACT THE
WARRANT AGENT AND TO WHICH WARRANT EXERCISE NOTICES ARE TO BE SUBMITTED.

 

NAME OF DIRECT PARTICIPANT IN THE DEPOSITORY:

 

 

 

(PLEASE PRINT)

 

A-1-7

--------------------------------------------------------------------------------


 

ADDRESS:

 

CONTACT NAME:

 

ADDRESS:

 

TELEPHONE (INCLUDING INTERNATIONAL CODE):

 

FAX (INCLUDING INTERNATIONAL CODE):

 

SOCIAL SECURITY OR OTHER TAXPAYER IDENTIFICATION NUMBER (IF APPLICABLE):

 

ACCOUNT FROM WHICH WARRANTS ARE BEING DELIVERED:

 

DEPOSITORY ACCOUNT NO.”

 

WARRANT EXERCISE NOTICES WILL ONLY BE VALID IF DELIVERED IN ACCORDANCE WITH THE
INSTRUCTIONS SET FORTH IN THIS NOTIFICATION (OR AS OTHERWISE DIRECTED), MARKED
TO THE ATTENTION OF “WARRANT EXERCISE”.  WARRANT HOLDER DELIVERING WARRANTS, IF
OTHER THAN THE DIRECT DTC PARTICIPANT DELIVERING THIS WARRANT EXERCISE NOTICE:

 

NAME:

 

(PLEASE PRINT)

 

CONTACT NAME:

 

TELEPHONE (INCLUDING INTERNATIONAL CODE):

 

FAX (INCLUDING INTERNATIONAL CODE):

 

SOCIAL SECURITY OR OTHER TAXPAYER IDENTIFICATION NUMBER (IF APPLICABLE):

 

ACCOUNT TO WHICH THE SHARES OF COMMON STOCK ARE TO BE CREDITED:

 

DEPOSITORY ACCOUNT

 

NO.:

 

FILL IN FOR DELIVERY OF THE COMMON STOCK, IF OTHER THAN TO THE PERSON DELIVERING
THIS WARRANT EXERCISE NOTICE:

 

NAME:

 

(PLEASE PRINT)

 

ADDRESS:

 

CONTACT

 

A-1-8

--------------------------------------------------------------------------------


 

NAME:

 

TELEPHONE (INCLUDING INTERNATIONAL CODE):

 

FAX (INCLUDING INTERNATIONAL CODE):

 

SOCIAL SECURITY OR OTHER TAXPAYER IDENTIFICATION NUMBER (IF APPLICABLE):

 

 

NUMBER OF SHARES OF COMMON STOCK FOR WHICH WARRANT IS BEING EXERCISED

 

(ONLY ONE EXERCISE PER WARRANT EXERCISE NOTICE):

 

Signature:

 

 

 

 

Name:

 

 

 

 

Capacity in which

 

 

 

Signing:

 

 

 

 

 

 

Signature Guaranteed

 

 

 

BY:

 

 

 

Signatures must be guaranteed by a participant in a Medallion Signature
Guarantee Program at a guarantee level acceptable to the Company’s transfer
agent.

 

A-1-9

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

FORM OF FACE OF INDIVIDUAL WARRANT CERTIFICATE

 

VOID AFTER 5:00 P.M., New York City Time, September 9, 2020

 

This Individual Warrant Certificate may not be sold, exchanged or otherwise
transferred in violation of the Securities Act or state securities laws, or
otherwise in a manner that is prohibited by Section 6 of the Warrant Agreement.

 

To the extent that any provision hereof conflicts with any provision of the
Warrant Agreement, the provision in the Warrant Agreement shall control.

 

A-2-1

--------------------------------------------------------------------------------


 

WARRANTS TO PURCHASE

 

SHARES OF COMMON STOCK

 

HALCÓN RESOURCES CORPORATION

 

INDIVIDUAL WARRANT TO PURCHASE COMMON STOCK

 

VOID AFTER 5:00 P.M., New York City Time, September 9, 2020

 

This Individual Warrant Certificate (“Warrant Certificate”) certifies that
                        , or its registered assigns is the registered holder of
Warrants (the “Warrants”) of Halcón Resources Corporation, a Delaware
corporation (the “Company”), to purchase the number of shares (the “Shares”) of
common stock, par value $0.0001 per share (the “Common Stock”), of the Company
set forth above.  The Warrants expire at 5:00 p.m., New York City time, on the
date that is the four year anniversary of the Effective Date (such date, the
“Expiration Date”), and each Warrant entitles the holder to purchase from the
Company one fully paid and non-assessable Share at the exercise price (the
“Exercise Price”), payable to the Company either by certified or official bank
or bank cashier’s check payable to the order of the Company, or by wire transfer
in immediately available funds of the aggregate Exercise Price to an account of
the Warrant Agent specified in writing by the Warrant Agent for such purpose, no
later than 5:00 p.m., New York City time, on the business day immediately prior
to the settlement date, which settlement date is three Business Days after a
Warrant Exercise Notice is delivered (the “Settlement Date”).  The initial
Exercise Price shall be $14.04.

 

In lieu of paying the Exercise Price as set forth in the preceding paragraph,
subject to the provisions of the Warrant Agreement (as defined on the reverse
hereof), the Warrants shall entitle the holder thereof, at the election of such
holder, to exercise the Warrants by authorizing the Company to withhold from
issuance a number of Shares issuable upon exercise of the Warrants which when
multiplied by the Market Price of the Common Stock is equal to the aggregate
Exercise Price for the number of Shares for which the Warrants are being
exercised (assuming the Exercise Price for all such Shares was being paid in
cash), and such withheld Shares shall no longer be issuable under the Warrants.

 

The Exercise Price and the number of Shares purchasable upon exercise of the
Warrants are subject to adjustment upon the occurrence of certain events as set
forth in the Warrant Agreement.

 

To the extent that any provision hereof conflicts with any provision of the
Warrant Agreement, the provision in the Warrant Agreement shall control.

 

No Warrant may be exercised prior to the date of the Warrant Agreement or after
the Expiration Date.

 

After 5:00 p.m., New York City time, on the Expiration Date, the Warrants will
become wholly void and of no value.

 

REFERENCE IS HEREBY MADE TO THE FURTHER PROVISIONS OF THIS WARRANT CERTIFICATE
SET FORTH ON THE REVERSE HEREOF.  SUCH FURTHER PROVISIONS SHALL FOR ALL PURPOSES
HAVE THE SAME EFFECT AS THOUGH FULLY SET FORTH AT THIS PLACE.

 

This Warrant Certificate shall not be valid unless countersigned by the Warrant
Agent.

 

A-2-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant Certificate to be
executed by its duly authorized officer.

 

Dated:

 

 

 

 

 

 

HALCÓN RESOURCES CORPORATION

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

U.S. Bank National Association

 

as Warrant Agent

 

 

 

By:

 

 

Name:

 

Title:

 

 

A-2-3

--------------------------------------------------------------------------------


 

FORM OF REVERSE OF INDIVIDUAL WARRANT CERTIFICATE
HALCÓN RESOURCES CORPORATION

 

The Warrants evidenced by this Warrant Certificate is a part of a duly
authorized issue of Warrants to purchase shares of Common Stock issued pursuant
to that certain Warrant Agreement, dated as of the Effective Date of the Plan
(the “Warrant Agreement”), duly executed and delivered by the Company and U.S.
Bank National Association, as Warrant Agent (the “Warrant Agent”).  The Warrant
Agreement hereby is incorporated by reference in and made a part of this
instrument and is hereby referred to for a description of the rights, limitation
of rights, obligations, duties and immunities thereunder of the Warrant Agent,
the Company and the holders (the words “holders” or “holder” meaning the
registered holders or registered holder) of the Warrants.  A copy of the Warrant
Agreement may be inspected at the Warrant Agent’s office and is available upon
written request addressed to the Company.  All capitalized terms used on the
face of this Warrant Certificate but not defined herein and are defined in the
Warrant Agreement shall have the meanings assigned to them therein.

 

Warrants may be exercised to purchase Warrant Shares from the Company from the
date of the Warrant Agreement through 5:00 p.m., New York City time, on the
Expiration Date, at the Exercise Price set forth on the face hereof, subject to
adjustment as described in the Warrant Agreement.  Subject to the terms and
conditions set forth herein and in the Warrant Agreement, the holder of the
Warrants evidenced by this Warrant Certificate may exercise such Warrants by:

 

(i) providing written notice of such election (“Warrant Exercise Notice”) to
exercise the Warrants to the Company and the Warrant Agent at the addresses set
forth in the Warrant Agreement, by hand or by facsimile, no later than 5:00
p.m., New York City time, on the Expiration Date, which Warrant Exercise Notice
shall substantially be in the form of an election to purchase shares of Common
Stock set forth herein, properly completed and executed by the holder;
(ii) delivering no later than 5:00 p.m., New York City time, on the Business Day
immediately prior to the Settlement Date, the Warrant Certificate evidencing
such Warrants to the Warrant Agent; and (iii) paying the Exercise Price,
together with any applicable taxes and governmental charges.

 

In lieu of paying the Exercise Price as set forth in the preceding paragraph,
subject to the provisions of the Warrant Agreement, the Warrants shall entitle
the holder thereof, at the election of such holder, to exercise the Warrants by
authorizing the Company to withhold from issuance a number of shares of Common
Stock issuable upon exercise of the Warrants which when multiplied by the Market
Price of the Common Stock is equal to the aggregate Exercise Price for the
number of Shares for which the Warrants are being exercised (assuming the
Exercise Price for all such Shares was being paid in cash), and such withheld
shares shall no longer be issuable under the Warrants.

 

In the event that upon any exercise of the Warrants evidenced hereby the number
of shares of Common Stock actually purchased shall be less than the total number
of shares of Common Stock purchasable upon exercise of the Warrants evidenced
hereby, there shall be issued to the holder hereof, or such holder’s assignee, a
new Warrant Certificate evidencing Warrants to purchase the shares of Common
Stock not so purchased.  No adjustment shall be made for any cash dividends on
any shares of Common Stock issuable upon exercise of Warrants.  After 5:00 p.m.,
New York City time on the Expiration Date, unexercised Warrants shall become
wholly void and of no value.

 

The Company shall not be required to issue fractional shares of Common Stock or
any certificates that evidence fractional Shares.

 

Warrant Certificates, when surrendered by book-entry delivery through the
facilities of the Depository, may be exchanged, in the manner and subject to the
limitations provided in the Warrant Agreement, but

 

A-2-4

--------------------------------------------------------------------------------


 

without payment of any service charge, for another Warrant Certificate or
Warrant Certificates of like tenor evidencing Warrants to purchase in the
aggregate a like number of shares of Common Stock.

 

No Warrants may be sold, exchanged or otherwise transferred in violation of the
Securities Act or state securities laws.

 

The Company and Warrant Agent may deem and treat the registered holder hereof as
the absolute owner of this Warrant Certificate (notwithstanding any notation of
ownership or other writing hereon made by anyone) for the purpose of any
exercise hereof and for all other purposes, and neither the Company nor the
Warrant Agent shall be affected by any notice to the contrary.

 

[Balance of page intentionally remains blank]

 

A-2-5

--------------------------------------------------------------------------------


 

FORM OF ELECTION TO EXERCISE WARRANT FOR
WARRANT HOLDERS HOLDING INDIVIDUAL WARRANT CERTIFICATES

 

TO BE COMPLETED BY REGISTERD HOLDER

 

HALCÓN RESOURCES CORPORATION

 

Warrants to Purchase                          Shares of Common Stock

 

(TO BE EXECUTED UPON EXERCISE OF THE WARRANT)

 

The undersigned hereby irrevocably elects to exercise the right, represented by
Warrants to purchase shares of Common Stock of Halcón Resources Corporation (the
“Company”), to purchase                  newly issued shares of Common Stock of
the Company at the Exercise Price of $                     per share.

 

The undersigned represents, warrants and promises that it has the full power and
authority to exercise and deliver the Warrants exercised hereby.  The
undersigned represents, warrants and promises that it has delivered or will
deliver in payment for such shares $                         by certified or
official bank or bank cashier’s check payable to the order of the Company, or by
wire transfer in immediately available funds of the aggregate Exercise Price to
an account of the Warrant Agent specified in writing by the Warrant Agent for
such purpose or through a cashless exercise (as described below), no later than
5:00 p.m., New York City time, on the Business Day immediately prior to the
Settlement Date.

 

Please check if the undersigned, in lieu of paying the Exercise Price as set
forth in the preceding paragraph, elects to exercise Warrants by authorizing the
Company to withhold from issuance a number of shares of Common Stock issuable
upon exercise of the Warrants which when multiplied by the Market Price of the
Common Stock is equal to the aggregate Exercise Price for the number of Shares
for which the Warrants are being exercised (assuming the Exercise Price for all
such Shares was being paid in cash), and such withheld shares of Common Stock
shall no longer be issuable under the Warrants.

 

The undersigned requests that the shares of Common Stock purchased hereby be in
registered form in the authorized denominations, registered in such names and
delivered, all as specified in accordance with the instructions set forth below,
provided that if the shares of Common Stock are evidenced by global securities,
the shares of Common Stock shall be registered in the name of the Depository or
its nominee.

 

Dated:

 

NOTE: THIS EXERCISE NOTICE MUST BE DELIVERED TO THE WARRANT AGENT, PRIOR TO 5:00
P.M., NEW YORK CITY TIME, ON THE EXPIRATION DATE.  THE WARRANT AGENT SHALL
NOTIFY YOU OF THE ADDRESS, PHONE NUMBER AND FACSIMILE NUMBER WHERE YOU CAN
CONTACT THE WARRANT AGENT AND TO WHICH WARRANT EXERCISE NOTICES ARE TO BE
SUBMITTED.

 

NAME OF REGISTERED HOLDER:

 

(PLEASE PRINT)

 

ADDRESS:

 

DELIVERY ADDRESS (IF DIFFERENT):

 

A-2-6

--------------------------------------------------------------------------------


 

TELEPHONE (INCLUDING INTERNATIONAL CODE):

 

FAX (INCLUDING INTERNATIONAL CODE):

 

SOCIAL SECURITY OR OTHER TAXPAYER IDENTIFICATION NUMBER:

 

NUMBER OF SHARES OF COMMON STOCK FOR WHICH WARRANT IS BEING EXERCISED

 

(ONLY ONE EXERCISE PER WARRANT EXERCISE NOTICE):

 

Signature:

 

 

 

Note: If the Warrant Shares are to be registered in a name other than that in
which the Individual Warrants are registered, the signature of the holder hereof
must be guaranteed.

 

Signature Guaranteed

 

BY:

 

 

 

Signatures must be guaranteed by a participant in a Medallion Signature
Guarantee Program at a guarantee level acceptable to the Company’s transfer
agent.

 

A-2-7

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

FORM OF ASSIGNMENT

 

(TO BE EXECUTED BY THE REGISTERED HOLDER
IF SUCH HOLDER DESIRES TO TRANSFER A WARRANT)

 

FOR VALUE RECEIVED, the undersigned registered holder hereby sells, assigns and
transfers unto

 

 

Name of Assignee

 

                                                                                                                                                                                                     Address
of Assignee

 

Warrants to purchase                  shares of Common Stock held by the
undersigned, together with all right, title and interest therein, and does
irrevocably constitute and appoint attorney, to transfer such Warrants on the
books of the Warrant Agent, with full power of substitution.

 

 

Dated Signature

 

 

 

 

 

Social Security or Other Taxpayer

 

 

Identification Number of Assignee

 

SIGNATURE GUARANTEED BY:

 

 

 

 

Signatures must be guaranteed by a participant in a Medallion Signature
Guarantee Program at a guarantee level acceptable to the Company’s transfer
agent.

 

B-1-1

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

FORM OF ASSIGNMENT

 

(TO BE EXECUTED BY THE REGISTERED HOLDER
IF SUCH HOLDER DESIRES TO TRANSFER A WARRANT)

 

FOR VALUE RECEIVED, the undersigned registered holder hereby sells, assigns and
transfers unto

 

 

Name of Assignee

 

                                                                                                                                                                                                     Address
of Assignee

 

Warrants to purchase                  shares of Common Stock held by the
undersigned, together with all right, title and interest therein, and does
irrevocably constitute and appoint attorney, to transfer such Warrants on the
books of the Warrant Agent, with full power of substitution.

 

 

Dated Signature

 

 

 

 

Social Security or Other Taxpayer

 

Identification Number of Assignee

 

SIGNATURE GUARANTEED BY:

 

 

 

 

Signatures must be guaranteed by a participant in a Medallion Signature
Guarantee Program at a guarantee level acceptable to the Company’s transfer
agent.

 

B-2-1

--------------------------------------------------------------------------------